1    CATHERINE A. BEEKMAN (SBN 245605)
     FRANCISCO V. CORTES (SBN 239652)
2    P.O. Box 1427
     Vallejo, CA 94590
3    Telephone: (707) 346-3060
     Fax: (707) 561-6646
4    Email: cate@beekmancortes.com
             francisco@beekmancortes.com
5

6    Attorneys for Plaintiff Carlos M. Gomez Sr.

7

8                            IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10      CARLOS M. GOMEZ, SR.,               )      Case No. 2:18-cv-02698-KJM-KJN
                                            )
11
              Plaintiff,                    )      STIPULATION AND ORDER OF
12                                          )      DISMISSAL WITH PREJUDICE
        v.                                  )
13                                          )
        CITY OF VACAVILLE, a public         )
14      entity; Vacaville Police Officer    )
15      WILLIAM BOEHM; and DOES 1-          )
        10,                                 )
16                                          )
             Defendants.                    )
17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER OF DISMISSAL                             Case No. 2:18-cv-02698-KJM-KJN
                                                                                                     1
1            IT IS HEREBY STIPULATED by the parties hereto, through their respective

2    undersigned counsel, that pursuant to the settlement agreement between the parties in

3    this matter, the above-captioned action be dismissed with prejudice in its entirety as to

4    all claims and causes of action, with all parties to bear their own costs and attorneys’

5    fees.

6    Dated: April 19, 2021                BEEKMAN CORTES, LLP,

7

8                                                /S/ Catherine A. Beekman
                                          By: _____________________________________
                                                Catherine A. Beekman
9                                               Attorneys for Plaintiff
10

11   Dated: April 23, 2021                BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

12

13
                                          By:   /S/ Richard W. Osman
14                                              Richard W. Osman
                                                Attorneys for Defendants
15

16

17

18                                              ORDER

19           PURSUANT TO STIPULATION, AND GOOD CAUSE APPEARING, IT IS SO

20   ORDERED. This matter is dismissed with prejudice with all parties to bear their own

21   costs and attorneys’ fees.

22
     DATED: May 12, 2021.
23

24

25

26

27

28

     STIPULATION AND ORDER OF DISMISSAL                                    Case No. 2:18-cv-02698-KJM-KJN
                                                                                                            2
